Ford, Judge:
The appeal for reappraisement listed above, has been submitted for decision upon the following stipulation for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by the undersigned, subject to the approval of the Court, that the merchandise invoiced as seamless steel casing and EUE steel tubing is not on the final list (T.D. 54521) and that at the time of exportation such or similar merchandise was freely offered for sale for exportation to the United States pursuant to Section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and that the export values are the invoice unit values, net, less ocean freight as invoiced.
IT IS FURTHER AGREED that this case be and hereby is submitted for decision upon the foregoing stipulation.
Accepting this stipulation as a statement of fact, I find and hold the export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of *5301956 (Public Law 927, 84th Congress), T.D. 45165, to be the proper basis for the determination of the value of the merchandise here involved and that such export values are the invoice unit values, net, less ocean freight, as invoiced.
Judgment will be rendered accordingly.